Hadley, J.
William H. Schmidt was his own successor as treasurer of Marion county. The State, ex rel. Eomus F. Stuart, and Romus F. Stuart join in this action against Schmidt and his sureties on his two official bonds as such treasurer. Except as to names, dates and amounts, the pleadings, rulings and questions presented are the same as those presented and decided in State, ex rel., v. Holt (1904), ante, 198, and are ruled by the decision announced in the latter case. The circuit court therefore did not err in sustaining the demurrer to the amended complaint, and the judgment of the Appellate Court is, therefore, affirmed.
The death of appellee William H. Schmidt since the submission of this cause having been suggested, the judgment is affirmed as of the date of submission.